Case 19-13711-JDW      Doc 8    Filed 10/01/19 Entered 10/01/19 09:42:34         Desc Main
                                Document      Page 1 of 2


               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                              CHAPTER 13 CASE NO:

DONNA INGRAM                                                   19-13711-JDW

                     TRUSTEE’S OBJECTION TO EXEMPTIONS

      COMES NOW the Trustee and objects to claimed exemptions as follows:
      Based upon the residency of the Debtor during the 730-day period prior to the
      petition date, the Debtor is not entitled to any exemptions claimed pursuant to:
      Certain property claimed is not exempt pursuant to the specific statute cited.
      Laptop ($250) and 55” TV ($300), Miss. Code Ann. § 85-3-1 (1972, as amended).
      The total amount of all claimed exemptions is in excess of the statutory allowance.
      The amount of certain claimed exemption(s) is in excess of the statutory allowance.
      Certain property claimed as exempt is not scheduled as property of the Debtor.
      Other:
      WHEREFORE, PREMISES CONSIDERED, the Trustee requests that this Court enter
its order disallowing the claimed exemption, and for such other relief which is just and
proper.
      Dated: October 1, 2019
                                          Respectfully submitted,
                                          LOCKE D. BARKLEY, TRUSTEE

                                          /s/ W. Jeffrey Collier
                                          ATTORNEY FOR TRUSTEE
                                          W. Jeffrey Collier (MSB 10645)
                                          6360 I-55 North, Suite 140
                                          Jackson, Miss. 39211
                                          (601) 355-6661
                                          ssmith@barkley13.com




                                             1
Case 19-13711-JDW        Doc 8    Filed 10/01/19 Entered 10/01/19 09:42:34          Desc Main
                                  Document      Page 2 of 2


                                 CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify
that I either mailed by United States Postal Service, first class, postage prepaid, or
electronically notified through the CM/ECF system, a copy of the above and foregoing to
the Debtor, attorney for the Debtor, the United States Trustee, and other parties in interest,
if any, as identified below.

       Dated: October 1, 2019
                                            /s/ W. Jeffrey Collier
                                            ATTORNEY FOR TRUSTEE
                                            W. JEFFREY COLLIER




                                               2
